tcmemo_1998_444 united_states tax_court irene e jones a k a irene e perry-jones a k a irene e perry petitioner v commissioner of internal revenue respondent docket no filed date irene e jones pro_se carol-lynn e moran for respondent memorandum opinion wright judge this case was assigned to special_trial_judge norman h wolfe pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 all section references are to the internal_revenue_code in effect for the tax years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge respondent determined deficiencies in petitioner's federal income taxes for the taxable years and additions to tax for failure_to_file timely federal_income_tax returns pursuant to sec_6651 and accuracy-related_penalties for negligence as follows year deficiency dollar_figure big_number additions to tax penalty sec_6651 sec_6662 dollar_figure big_number dollar_figure big_number after concessions by both parties the issues for decision with respect to petitioner's taxes for and are whether petitioner is entitled to claim her daughter melanie roberts also known as melanie stroman and nicole roberts melanie roberts' daughter and petitioner's granddaughter as dependents whether petitioner is entitled to head_of_household filing_status whether petitioner overstated her itemized_deductions by dollar_figure and dollar_figure on schedule a of her the parties stipulated that petitioner is not entitled to a dependency_exemption for latoya roberts for the taxable years and during the trial respondent conceded that petitioner was entitled to deductions for union dues for the taxable years and in the amounts of dollar_figure and dollar_figure respectively federal_income_tax returns for the taxable years and respectively whether petitioner is liable for additions to tax under sec_6651 for and for failure_to_file returns timely and whether petitioner is liable for the accuracy-related_penalties under sec_6662 for and the evidence in this case consists of a stipulation of facts with attached exhibits incorporated herein by reference and oral testimony and exhibits admitted during the trial when the petition was filed petitioner resided in blue bell pennsylvania background on date petitioner filed her federal_income_tax return on which she identified her filing_status as head_of_household and claimed dependency_exemptions for the following three individuals latoya roberts hereinafter latoya nicole roberts hereinafter nicole and melanie roberts hereinafter melanie on date petitioner filed her federal_income_tax return on which she again identified her filing_status as head_of_household and claimed dependency_exemptions for the same three individuals melanie also known as melanie stroman in her petition petitioner also requested a redetermination of deficiencies relating to the taxable_year the petition with respect to the year subsequently was dismissed for lack of jurisdiction by an order of this court dated date is petitioner's daughter and wa sec_34 years old in nicole and latoya are melanie's daughters and petitioner's granddaughters in latoya was and nicole was years of age petitioner conceded prior to trial that she is not entitled to a dependency_exemption for latoya for and petitioner claims that she provided over one-half of the support for melanie and nicole during the years in issue petitioner claimed head_of_household status for and based upon her contention that she provided the principal_place_of_abode for melanie nicole and latoya during those years in petitioner married lee perry she became legally_separated from lee perry in and divorced him in date petitioner married james jones in date during the trial petitioner introduced into evidence numerous checks from a joint checking account she maintained with james jones many of the checks were written prior to the time petitioner remarried mr jones did not testify during the trial of this case at trial petitioner produced canceled checks from the joint checking account payable to various clothing and department stores petitioner claimed that the checks represented payments for items purchased on behalf of melanie and nicole during most of petitioner's checks were payable to the following stores strawbridge and clothier j c penney lane bryant dress barn clover macys and wanamakers and many of the checks were for payments on store charge cards and in her testimony petitioner implied that she had incurred additional expenses on behalf of melanie and nicole but these were the only canceled checks she was able to find the night before the trial of petitioner' sec_30 canceled checks only check bore a date in petitioner submitted no other evidence of any financial support she provided to her daughter and granddaughter petitioner explained at trial we don't think that everything we do for our children we must write down we don't do that we don't keep receipts from through the philadelphia housing authority hereinafter pha provided subsidized housing for melanie nicole and latoya pha paid rent of approximately dollar_figure monthly for housing for these individuals during and melanie nicole and latoya stayed at petitioner's residence off and on for as much a sec_1 or months at a time during and petitioner was not able to provide the exact dates that they lived with her petitioner estimated that her daughter and two granddaughters lived with her approximately half of the time during and neither melanie nicole nor latoya testified on behalf of petitioner during the trial petitioner does not dispute that melanie received public housing assistance during the years in issue however she claims that melanie was involved in an abusive relationship that caused her and her daughters to flee their home for the security of petitioner's residence according to petitioner during those periods melanie's boyfriend would remain in residence at the property provided for melanie by the pha such occupation by an unauthorized person was contrary to melanie's lease on the property and also contrary to federal laws concerning pha operations during the years in issue petitioner was employed as a staff representative in the district council office of the american federation of state county and municipal employees hereinafter afscme afscme is a union that represents public employees petitioner's job as a staff representative required her to travel to various work sites and speak with the union members at each location the testimony of jesse m evans evans who is employed by afscme as the business manager of council for the state of pennsylvania establishes that afscme had two different methods of paying for petitioner's job-related travel the first method was through the provision of an automatic travel allowance that was included in petitioner's paycheck the travel allowance is a taxable allowance for which petitioner was not required to provide any receipts to receive payment the travel allowance consisted of a car allowance an in-town per_diem and an allowance for car insurance petitioner received travel allowances of dollar_figure and dollar_figure for and respectively petitioner's travel allowances for and included annual payments of dollar_figure for car insurance the second method of travel expense reimbursement was a direct travel subsidy afscme directly reimbursed petitioner for actual travel_expenses she incurred at the beginning of every month petitioner was reimbursed for any gasoline oil public transportation tolls air fare meals car leasing and entertainment_expenses she had incurred the previous month as long as she had the necessary receipts when petitioner was required to travel out of town she received an additional dollar_figure per day travel allowance petitioner was reimbursed for substantial expenses during and furthermore evans' testimony establishes that if petitioner had provided additional receipts at a later date for expenses that qualified for reimbursement she would have been reimbursed for those expenditures to receive reimbursement for her travel_expenses petitioner was required by her employer to maintain a daily travel log that included the travel location and the departure and arrival locations the daily travel log included sick days vacation days and holidays among the items employees were required to document on the daily travel log were beginning and ending odometer readings gas oil parking public transportation and entertainment_expenses during the trial petitioner submitted additional receipts for alleged unreimbursed travel_expenses from and petitioner testified that she had not presented these receipts to her employer for reimbursement at the appropriate time because her director required all receipts to be submitted at one time and she found these additional receipts at a later date the additional receipts submitted by petitioner include receipts for gasoline parking tickets to various social functions meals a visit to a doctor's office and prescription drugs petitioner claimed the following employee_expenses on schedule a of her federal_income_tax return union dues professional dues equipment and supplies dollar_figure big_number form_2106 expenses parking fees tolls etc travel_expenses while away from home other business_expenses meals and entertainment big_number big_number big_number big_number big_number petitioner claimed a charitable_contribution_deduction in the amount of dollar_figure on schedule a of her federal_income_tax return she also claimed the following other expenses on schedule a of her federal_income_tax return tax consultation publications safe deposit box dollar_figure respondent disallowed all of the above-listed expenses the only items respondent allowed from schedule a of petitioner's federal_income_tax return were state taxes in the amount of dollar_figure since the amount of itemized_deductions allowed by respondent was less than the standard_deduction amount of dollar_figure petitioner was allowed the standard_deduction in the deficiency_notice for petitioner claimed the following employee_expenses on schedule a of her federal_income_tax return union dues professional dues equipment and supplies form_2106 expenses parking fees tolls etc travel_expenses while away from home other meals and entertainment dollar_figure big_number big_number big_number big_number petitioner claimed a charitable_contribution_deduction in the amount of dollar_figure on schedule a of her federal_income_tax return she also claimed the following other expenses on schedule a of her federal_income_tax return tax consultation safe deposit box dollar_figure again respondent disallowed all of the above-listed expenses during the trial petitioner introduced into evidence a canceled check for dollar_figure payable to melanie taylor and a receipt for dollar_figure for the rental of a safety deposit box during according to petitioner melanie taylor and her partner byron fersner prepared petitioner's federal income taxes the only items respondent allowed from schedule a of petitioner's federal_income_tax return were state taxes in the amount of dollar_figure since the amount of itemized_deductions allowed by respondent was less than the standard_deduction amount of dollar_figure petitioner was allowed the standard_deduction in the deficiency_notice for according to petitioner on date she was involved in an automobile accident while driving her own car because a car is required for her job petitioner rented a car from enterprise-rent-a-car hereinafter enterprise for reasons unexplained in the record petitioner rented a car from enterprise from date through date rather than leasing or purchasing a car according to petitioner the automobile accident resulted in litigation that was still pending at the time of this trial at trial petitioner submitted canceled checks from her joint checking account with mr jones for and payable to enterprise in the amounts of dollar_figure and dollar_figure respectively petitioner's expense report for date indicates that petitioner was reimbursed dollar_figure by her employer for the rental car petitioner admits that she was reimbursed to the extent of dollar_figure but contends that the reimbursement relates back to expenses she incurred for a rental car prior to date petitioner admits that she utilized the rental car for personal as well as business uses petitioner conceded using the rental car for shopping trips transportation to masonic conventions trips to church and other trips of a personal nature the record also indicates petitioner authorized other individuals to drive the rental car according to irs records petitioner did not file a request for extension of time in which to file her or federal_income_tax returns petitioner claims that one of her tax_return_preparers informed her that she had filed the required extension requests for both and petitioner further alleges that she never received copies of these extensions from her preparers and therefore is unable to provide the court with copies of these extensions petitioner was unable to locate her tax_return_preparers prior to trial on petitioner's and federal_income_tax returns the tax_return_preparer identified his business address as a post office box in philadelphia pennsylvania discussion dependency_exemptions sec_151 allows a taxpayer subject_to certain requirements a deduction for a personal_exemption for each of the taxpayer's dependents as defined in sec_152 a daughter or a granddaughter of a taxpayer over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins is provided by the taxpayer qualifies as a dependent sec_152 sec_1_152-1 income_tax regs provides that in determining whether an individual received over half of his or her support from the taxpayer there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources including support which the individual himself supplied in 56_tc_512 this court held that in establishing that more than one- half of a dependent's support has been provided a prerequisite to such a showing is the demonstration by competent evidence of the total amount of the dependent's support from all sources for that year if the amount of total support is not established and cannot be reasonably inferred from competent evidence available to the court it is not possible to conclude that the taxpayer claiming the exemption provided more than one-half of the support of the claimed dependent petitioner claimed her daughter melanie and her granddaughters nicole and latoya as dependents on her tax returns for the and tax years petitioner has stipulated that she is not entitled to a dependency_exemption for her granddaughter latoya for and respondent determined that petitioner did not provide more than one-half of the support for melanie and nicole during and as required by sec_152 petitioner has testified that melanie and nicole lived with her off and on during and she has failed to provide any substantiation of her testimony and also has failed to provide any means for us to decide how many weeks or months during and melanie and nicole actually lived with petitioner we have no reliable information concerning any costs incurred by petitioner in connection with these visits of indeterminate length even petitioner's own testimony concerning the extent of the visits is approximate and uncertain both melanie and nicole received housing assistance from pha in the form of rent payments during the years in issue pha paid dollar_figure per month in rent for housing occupied by melanie and nicole during the time period petitioner claimed them as dependents in addition on date melanie signed a release authorizing the pha to verify that she was receiving a public assistance grant from the philadelphia county board_of assistance to help with her other living_expenses there is no evidence in the record that melanie ceased receiving public assistance grants during or at trial petitioner submitted into evidence numerous canceled checks from petitioner's joint checking account payable to stores for items she claims were purchased on behalf of her daughter and granddaughters other than the canceled checks petitioner could not provide any specifics about items allegedly purchased for melanie nicole and latoya the checks do not indicate what items were purchased or for whom those items were purchased furthermore the checking account used by petitioner is a joint account so it is unclear whether the purchases were financed by petitioner or mr jones we do not doubt that petitioner bought clothing and other items for her daughter and granddaughters but she has failed to show the amount of such purchases petitioner has not established the total amount expended from all sources for the support of melanie and nicole during and she has failed to substantiate her claim that she provided over half of the support for melanie and nicole during those years accordingly we hold that petitioner is not entitled to deductions for personal exemptions for those individuals in and head_of_household filing_status sec_2 provides that a taxpayer may qualify for head_of_household filing_status if that taxpayer is not married at the close of the taxable_year and maintains as his or her home a household which constitutes the principal_place_of_abode for more than half of the taxable_year for a child of the taxpayer or a descendant of a son or daughter of the taxpayer sec_2 a taxpayer is considered not married if he or she is legally_separated or divorced sec_2 respondent's position is that petitioner is not entitled to head_of_household filing_status for either or because she did not meet the requirements set forth in sec_2 petitioner argues that she is entitled to head_of_household filing_status because she provided the principal_place_of_abode for her daughter and two granddaughters during and based on the evidence before us we agree with respondent that petitioner has not established that she has met the requirements for head_of_household status under sec_2 the record shows that from through the pha provided the principal_place_of_abode for melanie latoya and nicole petitioner has conceded that she is not entitled to claim her granddaughter latoya as a dependent for or and apparently has abandoned the claim that latoya lived with her more than half of either year when petitioner was asked to estimate the amount of time that her daughter melanie and her granddaughter nicole lived with her her response was that they lived with her only about one-half of the time during and the record shows that petitioner's daughter melanie lived in an apartment provided by pha throughout and petitioner has testified that melanie was involved in an abusive relationship during those years and sometimes sought refuge at petitioner's home for a month or more at a time but the apartment always was provided for melanie and nicole by pha during the years in issue and was available to them although melanie and nicole may have lived with petitioner on and off during the years in issue we hold on this record that petitioner has failed to prove that she provided their principal_place_of_abode for more than half of the taxable years and accordingly petitioner has not qualified for head_of_household status under sec_2 for and additionally sec_2 requires that a taxpayer not be married at the close of the taxable_year to qualify for head_of_household filing_status petitioner married mr jones in date and there is no indication in the record that she and mr jones were separated at the end of or that they lived apart during the last months of that year see sec_2 b according to the plain language of the statute in order to be eligible for head_of_household filing_status a taxpayer may not be considered as married at the close of the taxable_year sec_2 therefore for this reason and the other reasons set forth above we hold that petitioner is not entitled to head_of_household filing_status for itemized_deductions exclusions and deductions from income are a matter of legislative grace and are narrowly construed 503_us_79 292_us_435 taxpayers are required to substantiate claimed deductions and credits by maintaining the records needed to establish the amounts of such items sec_6001 43_tc_824 sec_1_6001-1 income_tax regs a unreimbursed employee_expenses sec_162 permits the deduction of ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the performance of services as an employee constitutes a trade_or_business o'malley v commissi91_tc_352 an ordinary_expense is one that is common and acceptable in the particular business 290_us_111 a necessary expense is an expense that is appropriate and helpful in carrying_on_a_trade_or_business 82_tc_538 when an employee has a right to reimbursement for expenditures related to her status as an employee but fails to claim such reimbursement the employee's expenses are not deductible because such expenditures are not necessary ie it is not necessary for an employee to remain unreimbursed for expenses to the extent he or she could have been reimbursed 788_f2d_1406 9th cir affg tcmemo_1984_533 79_tc_1 generally when evidence shows that a taxpayer incurred a deductible expense but the exact amount cannot be determined the court may approximate the amount 39_f2d_540 2d cir the court however must have some basis upon which an estimate can be made 85_tc_731 sec_274 provides that no deduction under sec_162 or sec_212 for travel and meals and entertainment is allowed unless the taxpayer substantiates by adequate_records or by sufficient evidence a the amount of the expense b the time and place of the travel or entertainment c the business_purpose of the expense and d the business relationship to the taxpayer of persons entertained the cohan doctrine does not apply to such expenses petitioner claimed employee_expenses on schedule a of her and federal_income_tax returns in the total_amounts of dollar_figure and dollar_figure respectively petitioner has produced evidence from her employer that she paid union dues in the amounts of dollar_figure for and dollar_figure for and respondent has conceded that these amounts are deductible with regard to the remaining claimed expenses petitioner failed to establish that she is entitled to the deductions petitioner offered no explanation concerning the professional dues in the amounts of dollar_figure and dollar_figure that she claimed respectively on schedule a of her and federal_income_tax returns there is no evidence in the record that these dues were ordinary and necessary expenses related to her employment petitioner also claimed deductions for equipment and supplies on schedule a of her and federal_income_tax returns in the amounts of dollar_figure and dollar_figure respectively according to petitioner her professional equipment and supplies consisted of her three fezzes two hats rituals constitution the books the boxes that the fezzes and hats go in the equipment to keep them a certain way and other masonic supplies that she was required to purchase as part of her membership in four fraternal organizations the eastern star the cyrenes the ladies of the circle of perfection and the daughters of isis although petitioner undoubtedly purchased certain items related to her membership in these fraternal organizations those supplies are not deductible expenses petitioner's membership in these fraternal organizations was for her own personal benefit there is no evidence in the record that as a staff representative for afscme petitioner was required to belong to any fraternal_organization the bulk of petitioner's itemized expenses dollar_figure for and dollar_figure for was included on form_2106 employee business_expenses among the expenses petitioner deducted on form_2106 were parking fees tolls travel_expenses while away and meals and entertainment according to evans the business manager of afscme if petitioner had provided receipts for these types of expenses she would have been reimbursed it is well established in this court that an employee may not deduct expenses that are subject_to reimbursement by the employer orvis v commissioner supra lucas v commissioner supra pincite for the reasons set forth above except for conceded items we sustain respondent's disallowance of claimed deductions for unreimbursed business_expenses b charitable_contribution deductions petitioner claimed deductions for cash contributions in the amounts of dollar_figure for and dollar_figure for during the trial petitioner claimed that many of the unreimbursed employee_expenses she had claimed on her and federal_income_tax returns were actually charitable_contributions she claimed that the equipment and supplies and some of the travel_expenses that she had claimed were on behalf of fraternal organizations to support her claim petitioner presented various checks receipts and raffle tickets sec_170 allows a deduction for charitable_contributions subject_to certain limitations a charitable_contribution is the voluntary transfer of property without adequate_consideration 477_us_105 54_tc_249 urbauer v commissioner tcmemo_1992_170 payments to a qualified charitable_organization are deductible as charitable_contributions to the extent that they exceed the fair_market_value of any material benefit received in return united_states v american bar endowment supra pincite murphy v commissioner supra pincite urbauer v commissioner supra the checks submitted by petitioner were payment for admission to various conventions and luncheons held by the eastern star cyrenes ladies of the circle of perfection and the daughters of isis petitioner described these organizations as the female side of the masons and as fraternal organizations a contribution to a domestic fraternal society order or association operating_under_the_lodge_system is only deductible if the contribution or gift is to be used exclusively for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to animals sec_170 petitioner has failed to establish that these donations were used exclusively for the purposes specified in sec_170 additionally she has failed to establish that the amounts she paid for these events exceed the fair_market_value she received furthermore payments for raffle tickets generally do not qualify as charitable_contributions 46_tc_136 affd 388_f2d_476 6th cir if a taxpayer makes a charitable_contribution of money the taxpayer must maintain for each contribution either a canceled check a receipt from the donee organization or other reliable written records sec_1_170a-13 income_tax regs although petitioner did provide the court with many checks and receipts these items do not support her claims the receipts and checks provided by petitioner show amounts paid to fraternal organizations some receipts lack the payee's name as discussed above petitioner has failed to establish that these amounts were donated for a charitable purpose petitioner has not provided us with sufficient documentation to substantiate the charitable_contribution deductions she claimed on her and federal_income_tax returns for the foregoing reasons we hold that petitioner is not entitled to the deductions for charitable_contributions she claimed for and c other expenses on schedule a petitioner claimed the following other expenses on schedule a of her federal_income_tax return tax consultation publications safe deposit box dollar_figure petitioner claimed the following other expenses on schedule a of her federal_income_tax return tax consultation safe deposit box dollar_figure petitioner provided a dollar_figure receipt from corestates bank indicating payment of the safe deposit box rental fee and we accept her claim that a dollar_figure payment was made for the same purpose in petitioner also provided a canceled check for dollar_figure payable to melanie taylor one of petitioner's tax preparers petitioner's tax returns were not signed by melanie taylor but only by byron fersner nevertheless we accept petitioner's testimony that the payment was for tax preparation fees for and we also allow her claim for a similar payment in accordingly we hold that petitioner is entitled to deduct the safe deposit box rental fees of dollar_figure for and dollar_figure for and dollar_figure in tax preparation fees for each of the years and we sustain the disallowance of the balance of the above-listed deductions for lack of substantiation sec_6651 additions to tax sec_6651 imposes an addition_to_tax for a taxpayer's failure_to_file a required return on or before the specified filing_date including extensions the addition_to_tax is inapplicable if the taxpayer shows that the failure_to_file the return was due to reasonable_cause and not due to willful neglect sec_6651 generally individuals are required to file on or before the 15th day of april following the close of the calendar_year sec_6072 petitioner filed her and federal_income_tax returns on date and date respectively according to respondent's records petitioner did not file an extension of time in which to file her or federal_income_tax returns petitioner contends that she relied upon statements made by her tax preparer who informed her that extensions for and years were filed on her behalf at trial petitioner was unable to furnish any evidence showing that extensions for and had been filed or any correspondence with a tax_return_preparer on the subject petitioner's failure to make timely filing of her tax returns is not excused by her alleged reliance on an agent and such reliance is not reasonable_cause for a late filing under sec_6651 469_us_241 radabaugh v commissioner tcmemo_1992_572 therefore we hold that petitioner is liable for additions to tax under sec_6651 for the years and sec_6662 penalties sec_6662 imposes a penalty of percent of the portion of the underpayment which is attributable to negligence or disregard of rules or regulations sec_6662 negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 based on this record we hold that petitioner was negligent and disregarded rules or regulations accordingly she is liable for the accuracy-related_penalties under sec_6662 for and to reflect the concessions and our conclusions on the disputed issues decision will be entered under rule
